Mr. Justice Wole
delivered the opinion of the court.
The Municipal Court of Guayama ordered the record in the Registry of Property of Guayama of a certificate of possession of a house described in said certificate as being worth the sum of $3,200. When this certificate was presented to the registrar he refused to record the same on the ground that the Municipal Court of Guayama had no jurisdiction to issue such certificates of ■ possession (expedientes pose-sorios).
*69On appeal to this court the appellant alleges that municipal courts are given authority to issue these possessory certificates by virtue of sections 390 and 391 of the Mortgage Law, but we are unable to follow his reasoning. By section 390 the courts of first instance, now substituted' by the district courts, are given authority to issue certificates of possession. This section also provides that when a piece of property is located in the place in which there is no court of first instance, then the municipal court may act. The district court is the primary court and the municipal court can only act when there is no district court located in the place. The Municipal Court of Gfuayama does not fall within the exception because the District Court of Guayama is located in that city.
The provisions of the Mortgage Law were preserved by Military Order of 1899, No. 118, section 71, and the provisions of such Mortgage Law have never been repealed with respect to certificates of possession by any 'subsequent law of the Legislature. Even if it should be urged that municipal courts have jurisdiction where the sum involved is but $500, no such question could arise in this case because the value of the property is worth more than that amount, namely, $3,200.
The note of the registrar must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.